Case 2:20-cv-00281-JRG Document 209-3 Filed 08/25/21 Page 1 of 2 PageID #: 9480




                    EXHIBIT 3
        Case 2:20-cv-00281-JRG Document 209-3 Filed 08/25/21 Page 2 of 2 PageID #: 9481


Carson, Rebecca

From:                              Carson, Rebecca
Sent:                              Wednesday, June 23, 2021 3:23 PM
To:                                'Kremer, Paul J.'
Cc:                                *** TMUS-Kaifi_C; ~Smith, Melissa; 'tom@gillamsmithlaw.com'; 'LTL-Kaifi-T-Mobile';
                                   Sheasby, Jason; 'Matthew Hawkinson'; ~Bunt, Robert; 'Choung, Andrew'; 'NP-
                                   KAIFIvTM@nixonpeabody.com'; 'Joshua.le@ltlattorneys.com'
Subject:                           RE: KAIFI/T-Mobile - motions to quash


Dear Paul,

Here are responses to the questions in your 6/23/21 email:

1. You appear to be intentionally misstating the issue. We were clear both in our papers and with ID/GWP’s proposal in
my prior emails. Based on your response, we understand that TM declines ID/GWP’s proposal.

2. As we have already told you, we have produced responsive documents, if any exist, subject to our objections and any
pending motions. Are you now contending that the parties must log their attorney retention agreements? Also, logging
for the pendency of the AT&T case or this litigation is not required per the respective Discovery Orders.

3. We intend to object to questions to the extent that they call for privileged/protected matters.

4. Your question below is an interrogatory. With respect to document production, we have produced responsive
documents, if any exist, subject to our objections and any pending motions. It’s unclear what documents you are
contending have not been produced.

5. Your question below is an interrogatory. With respect to document production, we have produced responsive
documents, if any exist, subject to our objections and any pending motions.

6. We have produced responsive documents, if any exist, subject to our objections and any pending motions. It’s
unclear what documents you are contending have not been produced. The “and/or will” portion of my response was
intended to address the anticipated ESI/E‐mail production for Dr. Cho, which may contain some additional
communications on these issues. As you know, we provided a proposal to T‐Mobile last week regarding the narrowing
of ESI discovery and proposed that the parties agree on a mutual date to exchange ESI and privilege logs. You have not
responded to that email.

7. You asked if we produced and logged privileged documents. See our prior answer. It’s unclear what you are now
asking or what you feel is missing.

We fail to understand how any of these issues could somehow justify T‐Mobile’s subpoenas to Lathrop and Mr.
Yun/Kaon. As discussed, it is improper for T‐Mobile to try to use these third‐party subpoenas as an end‐run around
party discovery and/or in lieu of waiting for Judge Gilstrap to issue his orders on the parties’ pending discovery
motions. To the extent you wish to continue the meet and confer process on these issues, we believe it would be more
efficient for you to identify specific documents you believe are missing from KAIFI’s production and/or specific
interrogatory responses that you believe are deficient. Instead, your emails seem to be rehashing issues that are already
addressed in the parties’ pending discovery motions and/or posing interrogatories to counsel that T‐Mobile never
actually served on KAIFI, which is not productive.

Regards,

                                                             1
